Title: To Alexander Hamilton from Tench Coxe, 5 July 1794
From: Coxe, Tench
To: Hamilton, Alexander



T. D. R. O. July 5. 1794.

Mr. Coxe has the pleasure to enclose the papers desired by the secretary of the Treasury. He is apprehensive that the copying and comparing all the papers he writes in pursuance of the Treasury Agency for the war department will be found impracticable, considering the other business of the Clerks.
Mr. Coxe’s letter to Mr. White about Mr. Zane’s Iron works, had gone before the receipt of the Secretary’s letter.
When Mr. Coxe was informed that the Secretary’s letter had gone to London without including the anchors he transmitted a great number of notes of enquiry of which he sends a copy. It was the opinion of the captains, of Mr. Allibone & others, that the extreme difficulty of making good anchors of so large a size, and the great importance of them, recommended the importation. On this ground they were suggested in the note for importation. The quanty of Anchors wanted is near 70 Tons.
